DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered. Accordingly, claims 1, 6-9, 12-13, and 18-20 remain pending, claims 1, 6-7, 13, and 18 have been amended, claims 2 and 14 have been canceled, and claims 21-30 have been added.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-13, 18-20, 23-24, 26-29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 7 recites “wherein the first vibration resistance member being a rubber member configured to receive a proximal end of the support unit” in lines 3-5, renders the claim indefinite since it is unclear if the proximal end of the support unit refers to the other end of the support unit, as recited in claim 1 on which claim 7 is dependent from, which the first vibration resistance member has been configured to receive in accordance with claim 1.
Claim 23 is also rejected due to its dependency on claim 7 in light of the above rejection.
Claim 12 recites “a movement device configured to grip the scanner device movably in the axial direction using the motor” which renders the claim indefinite since it is not clear if the gripping of the scanner device by the movement device is structurally enabled by the motor, it is unclear whether the grip is “using the motor” or the “movably in the axial direction” is achieved via the motor, and it is unclear to what motor the applicant meant to refer, i.e. the motor device and all its structural components as a whole or only the internal motor equipped inside the motor drive device.
Claim 27 is rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 24 and 28 rejected due to their dependency on either on claims 12 or 27 in light of the above rejection.
Claim 13 recites “an arch shaped vibration resistance member configured to be attached on an upper surface of the laying table to restrain vibrations generated by the motor, which is in an arch shape and configured to cross over only one leg of the subject” and “a vibration resistance 
Claims 26-28 are also rejected due to their dependency on claim 13 in light of the above rejection.
Claim 18 recites “restraining vibrations generated by the motor drive device rotationally operating the drive shaft with the first vibration resistance member” in lines 25-26, renders the claim indefinite since it is not clear if the applicant meant to recite that the motor drive device structurally employs the first vibration resistance in order to then rotationally operate the drive shaft or if the motor drive device when rotationally operating the drive shaft the first vibration resistance member is also rotationally operated/rotationally operated in conjunction with the drive shaft.
Claims 19-20 and 29-30 are also rejected due to their dependency on claim 18 in light of the above ejection period
Claim 30 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claim 24 recites “wherein second vibration resistance member is configured to be attachable and attachable to the movement device of the motor drive device” in lines 1-2, renders the claim indefinite since it is unclear what structure the applicant is referred to as “second vibration resistance member” that the applicant intends to further limit by reciting 
Claim 28 is also rejected for reciting the same and/or limitations outlined in the above rejection not being recited in claim 27, on which claim 28 is dependent from nor in claim 13 from which claim 27 is dependent from.
Claim 24 recites the limitation "wherein second vibration resistance member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is also rejected for reciting the same and/or limitation outlined in the above rejection.
Claim 29 recites “rotating the support unit around the Z-direction with the rotary unit” and “moving the rotary unit on a plane orthogonal to the Z-direction of unit” in lines 3-5, renders the claim indefinite since it is unclear how each of these steps further limit the limitations outlined in claim 18, on which claim 29 is dependent from which already recites the rotary unit as being configured to rotate the support unit around a Z-direction, and the movement unit as being configured to move the rotary unit on a plane orthogonal to the Z-direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9, 12-13, 18-22, 24, 26-29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsekos (US20140058406), in view of Moore (US6292681).
Regarding claim 1, Tsekos discloses a medical device comprising:
a motor drive device that is connected to a proximal end of an image diagnostic catheter (1055 in FIG.2A), and configured to rotate a drive shaft inserted into the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable base on which to secure the global positioner, where the base is movably oriented to fit an area of the surgical procedure on a patient” [0070]); and
a support unit configured to support the motor drive device in a state where the motor 
wherein the support unit is a flexible arm configured to be bendable in a direction perpendicular to a longitudinal direction of the flexible arm (see tubing in FIGS. 19C-E) by applying an external force and configured to hold a shape of the flexible arm in a bent state (see FIG. 14A 1604 bendable part to hold the support part in a bent shape); and
wherein one end of the support unit in the longitudinal direction of the support unit interlocks with the motor drive device (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support unit interlocks with a drive unit connected to a rail unit configured to be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B), the drive unit comprising:
a rotary unit (see 1055 in FIG. 2A) configured to rotate the support unit around a Z-direction (see [0150] where the rotational force along the support member becomes linear motion and see FIGS. 22A-23B for movement in the Z-direction); and 
a movement unit (see the stage in FIGS. 22A-23B) configured to move the rotary unit (see opening 3002 in FIG. 22A) on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B), but does not explicitly disclose the drive unit comprising: a first vibration resistance member configured to receive the other end of the support unit.
However, in the same field of endeavor, Moore teaches the drive unit comprising: 
a first vibration resistance member configured to receive the other end of the support 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tsekos with the least one vibration resistance member configured to prevent vibrations generated by the motor drive device rotationally operating the drive shaft as taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore).
Regarding claim 6, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses further comprising:
a second resistance member configured to prevent vibrations generated by the motor drive device rotationally operating the drive shaft (“a reduction gear mechanism is mounted circumferentially around the drive-shaft within the main body casing of the drive unit, with the reduction gear mechanism producing an output circumferential speed that is significantly less than the circumferential speed of the drive-shaft. A longitudinal drive train, such as, e.g., a drive screw and threaded collar, is rotatably mounted to the main body casing of the drive unit, engaging the reduction gear mechanism. In order to provide longitudinal movement of the main body casing relative to the pullback carriage, (i.e., while the later is in a fixed, or mounted 
Regarding claim 8, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the support unit is a rigid body, which is not deformable (“FIGS. 18A-18B: Depicts configurations of the hose, which can be rigid or flexible or any combination of rigid and flexible hoses” [0033]).
Regarding claim 9, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses further comprising:
an X-ray imaging apparatus (“Representative non-limiting examples of an imaging system 
Regarding claim 12, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the motor drive device comprises: a scanner device (see [0194] ultrasound probe the linear array which [0195] images the inside tissue in the front and around the distal tip of the robot [scanning]) internally equipped with a motor (“as shown in FIG. 34E, the distal end of the end-effector may further carry a mechanism for deploying a sensor or a tool 5200 where its length (L) is in generally longer than the diameter (D) of the third Unit 1052,1053 and its active side 5202 is along its long dimension (L). This mechanism that can be actuated by means of bicycle-cable arrangement or by a hydraulic or other means [motor]. In one aspect, as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside the third unit 1052/1053.” [0197]); and
a movement device configured to grip the scanner device movably in the axial direction using the motor (“as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside [axial direction] the third unit 1052/1053.” [0197]).
Regarding claim 13, Tsekos discloses a medical device comprising:
a motor connected to a proximal end of an image diagnostic catheter (1055 in FIG.2A), and configured to rotate a drive shaft included in the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable base on which to secure the global positioner, where the base is movably oriented to fit an area of the surgical procedure on a patient” [0070]); 
a support configured to support the motor in a state where the motor is separated in a 
wherein the support is a flexible arm configured to freely change a shape (see tubing in FIGS. 19C-E) of the flexible arm by applying an external force and configured to hold a changed shape (see FIG. 14A 1604 bendable part to hold the support part in a bent shape); 
wherein one end of the support interlocks with the motor (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support interlocks with a drive unit connected to a rail unit configured to be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B), but does not explicitly disclose an arch shaped vibration resistance member configured to be attached on an upper surface of the laying table to restrain vibrations generated by the motor, which is in an arch shape and configured to cross over only one leg of the subject.
However, in the same field of endeavor, Moore teaches an arch shaped vibration resistance member configured to be attached on an upper surface of the laying table (“a bottom surface 117 of the base plate 118 is suitably configured [disposed] such that the motor drive unit 22 will be stably supported on a flat [upper surface] structure (e.g., such as an operating table)” columns 5-6, lines 64-67 & 1) to restrain vibrations generated by the motor (“The motor drive unit 22 is also provided with an (optional) base plate 118 that is removably mounted to the pullback carriage 48…Preferably, a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resist vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [vibrations 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical device disclosed by Tsekos with the arch shaped vibration resistance member configured to be attached on an upper surface of the laying table to restrain vibrations generated by the motor, which is in an arch shape and configured to cross over only one leg of the subject taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore); and the drive unit comprising:
a rotary unit (see 1055 in FIG. 2A) configured to rotate the support unit around a Z-direction (see [0150] where the rotational force along the support member becomes linear motion and see FIGS. 22A-23B for movement in the Z-direction); and 
a movement unit (see the stage in FIGS. 22A-23B) configured to move the rotary unit (see opening 3002 in FIG. 22A) on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B), but does not explicitly disclose the drive unit comprising: a first vibration resistance member configured to receive the other end of the support unit.
However, in the same field of endeavor, Moore teaches the drive unit comprising: 
	a first vibration resistance member configured to receive the other end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical device disclosed by Tsekos with the arch shaped vibration resistance member configured to be attached on an upper surface of the laying table to restrain vibrations generated by the motor, which is in an arch shape so as to cross over one leg of the subject taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore).
Regarding claim 18, Tsekos discloses a method of acquiring a diagnostic image, the method comprising:
inserting an image diagnostic catheter into a blood vessel of a subject on a laying table (“One or more surgical devices registered with the global positioner are deployed into the patient, thereby performing in real time magnetic resonance image guided surgery thereon” [0013 and see FIGS. 10A-12C);
arranging a distal end of the image diagnostic catheter at a target position inside the blood vessel (“A US probe may be mounted onto the distal end of the robot and it is used for two tasks. It is utilized as sonar, for 3D or planar mapping the tissue boundaries that surround the robot and preferentially forward of the robot…the space between the US probe and the surface 
connecting a motor drive device to a proximal end of the image diagnostic catheter (1055 in FIG.2A), the motor drive device configured to rotate a drive shaft included in the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable base on which to secure the global positioner, where the base is movably oriented to fit an area of the surgical procedure on a patient” [0070]); and
arranging a support unit configured to support the motor drive device in a state where the motor drive device is separated in a vertical direction from the laying table on which the subject is laid (units 1052 and 1053 in FIGS. 2A and 4C);
applying an external force to the support unit to bend the support unit in a direction perpendicular to a longitudinal direction of the support unit (see bendable part 1604 in FIG. 14A that perpendicularly bends from angle F1 in the longitudinal direction 1610), the support unit being a flexible arm configured to hold a shape of the flexible arm in a bent state (see FIG. 14A 1604 bendable part to hold the support part in a bent shape); 
interlocking one end of the support unit in the longitudinal direction of the support unit with the motor drive device (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support unit with a drive unit connected to a rail unit be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B), the drive 
However, in the same field of endeavor, Moore teaches the drive unit comprising: 
a first vibration resistance member configured to receive the other end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has a yoke-shaped portion 76 [receives first support unit] that forms a pair of opposing collars 78, each of which slidingly engages a respective slide rail 80 extending through the main body casing 42. In particular, the respective slide rails 80 are each rigidly fixed at one end to the motor support bracket 66 and at the other end to a support flange 84, which itself is mounted to a distal end of the main body casing 42. In this manner, the main body casing 42 is “slidably mounted” to the pullback carriage 48” column 7, lines 47-55); and
restraining vibrations generated by the motor drive device rotationally operating the drive shaft with the first vibration resistance member (column 6, lines 60-66 the driveshaft rotates at a significantly reduced circumferential speed via a coupling gear of the reduction gear mechanism).

Regarding claim 19, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses comprising: obtaining a tomographic image at the target position (“the MAU, in addition to remotely actuating the robot, also controls the specific acquisition parameters of the imaging modality. The MAU controls the acquisition parameters of, for example, MRI scanner that include, but are not limited to, the number and orientation of the imaging planes, relative to the coordinate system of the MR scanner…the MAU controls the acquisition parameters of, for example, an ultrasound scanner with mechanized ultrasound probe that include but are not limited to, the orientation of the imaging plane” [0173-0174] and “not limited to, the combination of MRI or CT or fluoroscopy as the primary guidance modality supplemented with the robot-mounted US probe for ultrafast sensing the tissue boundaries forward to the probe” [0194]) inside the blood vessel with the imaging diagnostic catheter (“the combination of MRI or CT or fluoroscopy as the primary guidance modality supplemented with the robot-mounted US probe for ultrafast sensing the tissue boundaries forward to the probe… the space between the US probe and the surface of the surrounding tissue should be filled with appropriate medium, such as the natural blood of the cavity inside which 
Regarding claim 20, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses comprising:
obtaining an x-ray image at the target position with an x-ray imaging apparatus (“Representative non-limiting examples of an imaging system are magnetic resonance imaging or spectroscopy or a combination thereof, ultrasound imaging, x-ray computed tomography, x-ray mammography, optical imaging, or video” [0061] and “The MAU controls the acquisition parameters of, for example, MRI scanner [X-ray apparatus] that include, but are not limited to, the number and orientation of the imaging planes, relative to the coordinate system of the MR scanner [X-ray apparatus], and in order to better capture the area of the procedure, for example, planes that preferentially adjust on-the-fly their orientation to match and capture the motion of the end-effector of the robot, the targeted anatomy” [0173]).
Regarding claim 27, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the motor drive device comprises: a scanner device (see [0194] ultrasound probe the linear array which [0195] images the inside tissue in the front and around the distal tip of the robot [scanning]) internally equipped with a motor (“as shown in FIG. 34E, the distal end of the end-effector may further carry a mechanism for deploying a sensor or a tool 5200 where its length (L) is in generally longer than the diameter (D) of the third Unit 1052,1053 and its active side 5202 is along its long dimension (L). This mechanism that can be actuated by means of bicycle-cable arrangement or by a hydraulic or other means [motor]. In one aspect, as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside the third unit 1052/1053.” [0197]); and

Regarding claim 21, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses wherein the rotary unit is fixed to an upper surface of the first vibration resistance member (see FIG. 3 rotary unit 62/drive shaft fixed to the upper surface of the first vibration resistance member).
Regarding claim 22, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the movement unit includes an X-movement unit and Y-movement unit, the X-movement unit configured to move the movement unit along an X-direction and the Y-movement unit configured to move the movement unit along a Y-direction ([0102] the kinematics structure of the actuator subassemblies perform combined and synchronized motion/movements to maneuver within 3D space including movements within the spatial coordinates in the X and Y direction), and wherein the X- movement unit is supported by the rail unit (see [0157] rails 3010 in FIGS. 22A enable actuation along the X-direction), and Y-movement unit is disposed in an upper cavity of the rotary unit (see FIG. 23F where the movement in the upper cavity of the rotary unit is in a direction/y-direction that is orthogonal to the axes of the degrees of freedom/the X and Z axes, also see [0159-0160]).
Regarding claim 24, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, both Tsekos and Moore discloses wherein second vibration resistance member is configured to be attachable and detachable to the movement device of the motor drive device (see Moore columns 8, 12 & lines 31-35, 27-44 the latch mechanism/second 
Regarding claim 26, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the second vibration resistance member is configured to be attachable and detachable from the laying table ([0116] base interface to which the robot/actuator assembly including the second vibration resistance member can be anchored in place by the operator relative to the patient to adjust the axis of the robot within the workspace, and the placement of the robot can be varied is determined by the operator indicating that it is detachable and attachable to the patient on the laying table).
Regarding claim 28, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, both Tsekos and Moore discloses wherein second vibration resistance member is configured to be attachable and detachable to the movement device of the motor drive device (see Moore columns 8, 12 & lines 31-35, 27-44 the latch mechanism/second vibration resistance member provides for engagement and disengagement see FIGS. 8 where the motor drive unit is prevented from moving proximately during imaging scan by second vibration resistance member and  4A-C show the disengagement between second vibration resistance member and the motor drive device; see Tsekos [0101] global positioner is detachable).
Regarding claim 29, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses further comprising: 
rotating the support unit around the Z-direction see [0150] where the rotational force 
moving the rotary unit on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B) with the movement unit (see the stage in FIGS. 22A-23B).
Regarding claim 30, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses further comprising: 
attaching a second vibration resistance member to the motor drive device and placing the second vibration resistance member on an upper surface of the laying table (“a bottom surface 117 of the base plate 118 is suitably configured [disposed] such that the motor drive unit 22 will be stably supported on a flat [upper surface] structure (e.g., such as an operating table)” columns 5-6, lines 64-67 & 1) to restrain vibrations generated by the motor (“The motor drive unit 22 is also provided with an (optional) base plate 118 that is removably mounted to the pullback carriage 48…Preferably, a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resist vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [vibrations generated by the motor when the imaging system is in operation]” columns 5-6, lines 60-67 & 1), the second vibration resistance member having an arch shape and configured to cross over only one leg of the subject (“the cross-section of the base plate 118 (shown in FIG. 3) is “U-shaped” to permit the motor drive unit 22 to be supported on a patient's leg” column 6, lines 2-4); and 
restraining the vibrations generated by the motor drive device rotationally operating the drive shaft with the second vibration resistance member  (column 6, lines 60-66 the driveshaft .
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsekos, in view of Moore, as applied to claim 1 above, further in view of Tsukui et al. (US20030057909, hereafter “Tsukui”).
Regarding claim 7, Tsekos, in view of Moore and Tsukui, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses the first vibration resistance member being configured to receive a proximal end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has a yoke-shaped portion 76 [receives first support unit] that forms a pair of opposing collars 78, each of which slidingly engages a respective slide rail 80 extending through the main body casing 42. In particular, the respective slide rails 80 are each rigidly fixed at one end to the motor support bracket 66 and at the other end to a support flange 84, which itself is mounted to a distal end of the main body casing 42. In this manner, the main body casing 42 is “slidably mounted” to the pullback carriage 48” column 7, lines 47-55), and a unit disposed on an upper surface of the laying table in an arch shape so as to cross one leg of the subject (“a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resisting unwanted vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [generating vibrations]. Preferably, the cross-section of the base plate 118 (shown in FIG. 3) is “U-shaped” to permit the motor drive unit 22 to be supported on a patient's leg” columns 5-6, lines 64-4), and specifically, Tsekos discloses the second vibration resistance member configured to be attached to an upper surface of the laying table to restrain the vibrations generated by the 
However, in the same field of endeavor, Tsukui teaches the first vibration resistance member being a rubber member (“The drive body 102 has its proximal end held by the support section 105 that is mounted on a base 106. The support section 105 is made of elastic material such as rubber or foamed plastic. It supports one end of the drive body 102 such that the drive body 102 and the bearing section 103 can vibrate but will not touch [resistance] the base 106 located below the drive body 102 and the bearing section 103” [0088]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tsekos and Moore with the first vibration resistance member being a rubber member as taught by Tsukui in order to provide suppression of the drive shaft ([0087] of Tsukui).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Moore and Tsukui with the second vibration resistance member configured to be attached to an upper surface of the laying 
Regarding claim 23, Tsekos, in view of Moore and Tsukui, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the second vibration resistance member is configured to be attachable and detachable from the laying table ([0116] base interface to which the robot/actuator assembly including the second vibration resistance member can be anchored in place by the operator relative to the patient to adjust the axis of the robot within the workspace, and the placement of the robot can be varied is determined by the operator indicating that it is detachable and attachable to the patient on the laying table).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsekos, in view of Moore, as applied to claims 1 and 9 above, further in view of Blacker (US20170348060).
Regarding claim 25, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the X-ray imaging apparatus includes an X-ray tube device configured to emit X-rays, an X-ray image receiving device configured to receive the X-rays emitted from the X-ray tube device ([0169] imaging modality can be an x-ray), a C-arm ([0169] is CT or fluoroscopic x-ray guidance, which is known in the art to be used with a C-arm), and an alignment mechanism ([0075] the base of the global positioner/mechanism is rotated, translated, or both rotated and translated so that the workspace of the global positioning mechanism corresponds/aligns to/with a given position of the patient for imaging 
However, in the same field of endeavor, Blacker teaches the imaging system including a C-arm ([0019] imaging system includes C-arm), the C-arm configured to support the X- ray tube device and the X-ray receiving device ([0003] fluoroscopy, [0020] Imaging system is configured to take one or more x-ray images during a catheter based medical procedure (e.g., real time images) to assist the user for properly position a guide wire, guide catheter, stent, etc. during the procedure), the C-arm is configured to rotate around an axis in the Z-direction and move the C-arm on an XY plane ([0019], [0020], & [0021] allows imaging system to partially or completely rotate around patient in order to obtain images at different angular positions relative to patient, such as to obtain views including sagittal views, caudal views, anterior-posterior views, etc. that 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the Tsekos and Moore with the imaging system including a C-arm configured to support the X- ray tube device and the X-ray receiving device as the C-arm is configured to rotate around an axis in the Z-direction and move the C-arm on an XY plane taught as by Blacker in order to rotate the imaging system around patient in order to obtain images at different angular positions relative to patient (e.g., sagittal views, caudal views, anterior-posterior views, etc.) to visualize the desired area of the patient during the procedure ([0019] & [0020] of Blacker).
Response to Arguments
Rejections under 35 U.S.C. § 102 & 103
Applicant’s arguments with respect to claim(s) 1 filed 12/10/2020 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793